Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 1 of 7

245B (Rev. 11116) .Iudgment in a Crimimi.l Case

 

 

 

 

 

 

 

Sheet 1
UNITED STATES DisTRiCT COURT
District of Massachusetts
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
) _
Ross McLe|Ian ) Case Numbei: 1: 16 CR 10094 - 1 _ LTS
) USM Nuinbcr: 99476-038
)
) Martin G. Weinberg, Robert M. Goldstein
) Defcndant’s Aiiomey
THE DEFENDANT:
l:l pleaded guilty to count(s)
l:l pleaded nolo contendere to count(s)
which Was accepted by the court.
iZ] was found guilty on count(s) 13'55
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Titlc & Section Naturc of Offcnse Offense Ended Count
18 U.S.C§ 371 Conspiracy to Coniniit Ofr"enses Against the United States 09/30/1 1 ls
15 o.s.c§isj(b) Securiiies mud 09/30/11 25-3$
15 u.S.C. § isaiah 09/30/11 28-35
13 U_S_C_ § 1343 Wire Fraud 09/30/[1 45'55
Tl'ie defendant is sentenced as provided in pages 2 through 17 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
13 The defendant has been found not guilty on count(s) 65
|:| Count(s) |:l is l:l are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defend_ant_niust notify the United States attorney for this district within 30 da s of _any change of name, res_idei_ice1
or mailing address until all tines, restitution,_costs, and special assessments imposed l:_>y this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstancesl

10/'16/2018

Date of lmposition ofjudgment
Sign'iiturc'of.ludge l W, ’

The Honorable Leo T. Soi'okin
Judge, U.S. District Court

 

 

Namc and 'l`itlc of Judge

fair )§/. 2@9

Date

v

Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 2 of 7
AO 2455 (Rev. 11/16) Judgment in Criminal Case l
Slieet 2 - lmprisonment

Judgment _ Page 2 of 7
DEFENDANT; Ross McLel|an _ `
CASE NUMBER; 1: 16 CR 10094 - 1 - LTS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of‘. 18 mOnth(S)

EI The court makes the following recommendations to the Bureau of Prisons:

The Court makes a judicial recommendation that the defendant be placed at the Prison Camp at Fort Devens or alternatively
the bureau of prisons facility nearest his horne to facilitate continued contact with the fami|y.

[:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

I:I at |:] a.m. l:l p.m. on
l:l as notified by the United States Mai'shal.

 

ll The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

lZl before 2 p.m. on 1/5/2019

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNl'l`ED STATES MARSHAL

By

 

DEPUTY UN[TED STATES MARSHAL

' Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 3 of 7

AO 245B (Rev. 11/16) .ludgmcnt in a Criminal Case
Sheet 3 _ Supervised Release

 

Judgment_Page 3 of 7
DEFENDAN'I`: Ross McLel|an
CASE NUMBER: l: 16 CR 10094 - 1 - LTS
SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of : 2 year(s)

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapp/icable)
4. 21 You must cooperate in the collection of DNA as directed by the probation ofticer. (check ifapplicable)

5- l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. [:| You must participate in an approved program for domestic violence. (check ifapplicable)

P°.N:"

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

~ Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 4 of 7

AO 2453 (Rcv. l ll 16) Judgmcnt in a Criminal Case
Sheet 3A - Supervised Release

Judgmcnt_?age 4 of 7__
DEFENDANT; Ross McLel|an
CASE NUMBER: 1: 16 CR 10094 - 1 - LTS

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation of`ficer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofticer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or Was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

1 l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court. ,

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi'ew of Probaiion and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

~ Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 5 of 7

A0 245B(Rev. ll/ 16) Judgment in a Criminal Case
Sheet 3D _ Supervised Release
5 1
J d t-P f
DEFENDANT: Ross McLel|an “ smell ago o
CASE NUMBER: 12 16 CR 10094 - 1 - LTS

SPECIAL CONDITIONS OF SUPERVISION

1. You are prohibited from engaging in an occupation, business, or profession that would require or enable you to engage
in conduct as a Enancial broker or trader, or would otherwise place an employer and/or client at risk based on the instant
offense, as directed by the Probation Oftice.

2. You are prohibited from consuming any alcoholic beverages.

3. You must participate in a program for substance abuse counseling as directed by the Probation Oftice, which program
may include testing, not to exceed 104 drug tests per year.

4. You must pay the balance of any fine imposed according to a court-ordered repayment schedu|e.

5. You are prohibited from incurring new credit charges or opening additional lines of credit Without the approval of the
Probation Oftice while any inancia| obligations remain outstanding

6. You must provide the Probation Office access to any requested financial information, which may be shared with the
Financia| Litigation Unit of the U.S. Attorney's Ofiice.

7. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Specia|
Condition # 3), based on the ability to pay or availability of third-party payment

~ Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 6 of 7

AO 2453 (Rev. l 1116) Judgment in a Criminal Casc
Shect 5 _ Criininal Monetary Penalties

 

Judgmcnt _ l’age 6 of f

 

DEFENDANT; Ross McLel|an
CASE NUMBER: 1: 16 CR 10094 - l - LTS

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sliect 6.

Assessment JVTA Asscssmcnt* Fine Rcstitution
ToTALs S 500.00 S S 5,000.00 5
l:l The determination of restitution is deferred until . An .»liiiended Juclgmen! in rt Ci'iriu'iiril Crise (A0245C) will be entered

after such determination
[l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately rogortioned payment, unless specified otherwise i_n
the priority or_der or percentage payment column elow. llowever, pursuant to 18 .S. . § 3664(|), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Rcstitution Ordered Prioritv or l’ercentatze

TOTALS 5 0.00 5 0.00

|:l Restitution amount ordered pursuant to plea agreement 3

|:l The defendant must pay interest on restitution and a line of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 361 E(f). All oftlie payment options on Slieet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:1 'l`he court determined that the defendant does not have thc ability to pay interest and it is ordered that:
[:I the interest requirement is waived for the |:_l fine [] restitution

i:] the interest requirement for the |:] fine |:l restitution is modified as f`ollows:

* Justicc for Victims ofTraflickin 1 Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount o losscs_arc required under Chapters 109A, 1 10, 1 l(lA, and 1 13A ofTitle 18 for offenses committed on or
after Septcinbcr 13, 1994, but before Ap1'1123, 1996.

j Case 1:16-cr-10094-LTS Document 522 Filed 10/18/18 Page 7 of 7

AO 245B (Rcv. 11/16) Judgmenl in a Criminal Case
Sheet 6 _ Scliedulc of Payments

 

7__7__
.ludgment _ Page of
DEFENDANT: Ross McLel|an
CASE NUMBER: 1: 16 CR 10094 - 1 - LTS
SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A \:| Lump sum payment of $ due immediately, balance due
|:| not later than , Or
|:| in accordance with |:] C, [:| D, [] E, or [:| F below; or
B 121 Payment to begin immediately (may be combined with l:l C, |:l D, or |Z F below); or
C i:l Payment in equal (e.g., weekly, monihly. quarterly) installments Of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D I:l Payment in equal (eg., weekly, manihly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 ar 60 days) after release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Z| Special instructions regarding the payment of criminal monetary penalties:

payment of the fine shall begin immediately and shall be made according to the requirements of the Federa|
Bureau of Prisons’ inmate Financial Responsibi|ity Program while the defendant is incarcerated and according to a
court-ordered repayment schedule during the term of supervised release.

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

, Defendant and (_Jo-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropnate.

l:l The defendant shall pay the cost of prosecution
|:l The defendant shall pay the following court cost(s):

I:] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

